Name: 98/395/EC: Commission Decision of 29 May 1998 establishing the list of approved zones, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia, in Italy (notified under document number C(1998) 1413) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  regions of EU Member States;  fisheries;  agricultural activity
 Date Published: 1998-06-20

 Avis juridique important|31998D039598/395/EC: Commission Decision of 29 May 1998 establishing the list of approved zones, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia, in Italy (notified under document number C(1998) 1413) (Text with EEA relevance) Official Journal L 176 , 20/06/1998 P. 0030 - 0031COMMISSION DECISION of 29 May 1998 establishing the list of approved zones, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia, in Italy (notified under document number C(1998) 1413) (Text with EEA relevance) (98/395/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 95/22/EC (2), and in particular Article 5(2) thereof,Whereas Member States may obtain for their territory or parts thereof the status of approved zone free of certain fish diseases;Whereas to this end, Italy has, by letters of 23 December 1996, 14 July 1997 and 18 March 1998, submitted to the Commission evidence in support of the granting for infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) the status of approved zone for certain parts of catchment areas located in the autonomous province of Trento, and also the national provisions ensuring compliance with the rules on maintenance of approval;Whereas scrutiny of this information allows the status of approved continental zone to be granted in respect of IHN and VHS for certain zones;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The zones referred to in the Annex are recognised as approved continental zones in respect of IHN and VHS.Article 2 This Decision is addressed to the Member States.Done at Brussels, 29 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 46, 19. 2. 1991, p. 1.(2) OJ L 243, 11. 10. 1995, p. 1.ANNEX LIST OF APPROVED ZONES WITH REGARD TO IHN AND VHS IN ITALY REGION: PROVINCIA AUTONOMA DI TRENTO Zona Val di Fiemme e Fassa Water catchment area of the river Avisio, from the source to the artificial barrier of Stramentizzo.Zona Valle dei Laghi Water catchment area of the lakes of San Massenza, Toblino and Cavedine to the downstream barrier in the south part of the lake of Cavedine leading to the hydro-electric power station located in the Torbole municipality.Zona Val delle Sorne Water catchment area of the river Sorna from the source to the artificial barrier constituted by the hydro-electric power station located in the Chizzola (Ala) locality, before reaching the Adige river.Zona Torrente AdanÃ Water catchment area of the river AdanÃ from the source to the artificial series of barriers situated downstream of the farm Armani Cornelio-Lardaro.Zona Rio Manes Zone which collects the Rio Manes water down to a waterfall located 200 metres downstream of the farm 'Troticoltura Giovanelli` located in the 'La Zinquantina` locality.